Citation Nr: 1609132	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's bilateral hearing loss had onset during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111 (West 2014).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Here, in February 2011, the Veteran reported that he was exposed to noise from his rifle during service, did not use hearing protection during service, and started to have hearing problems at that time.  Further, during his November 2015 Board hearing, the Veteran asserted that his exposure to loud noise from cleaning machinery during service caused him to develop hearing loss.  He asserted that as a cook, he was exposed to loud noises from pots and pans in addition to people yelling in crowds.  Further, he reported that although he has operated heavy machinery since leaving service, he used hearing protection at all times.  The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his military personnel records show that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376   (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that he has a Rifle Sharpshooter Badge and his military occupational specialty was that of cook.  Similarly, the Board finds his reports concerning his postservice noise exposure credible as well.

The Veteran's service treatment records (STRs) are negative for reports of hearing loss and, as per the Board's review of the record and the Veteran's own reports, an audiology examination was not conducted upon the Veteran's separation from service.

VA provided an examination in July 2010, at which time his speech recognition scores were 94 percent, bilaterally.  The following pure tone thresholds, in decibels, were documented:


HERTZ
Jul. 2010
500
1000
2000
3000
4000
RIGHT
20
10
30
65
65
LEFT
20
10
45
75
75

The examiner diagnosed the Veteran with sloping normal to severe sensorineural hearing loss, bilaterally.  The examiner reported that there is evidence of mild hearing loss at 4000Hz in the left ear upon induction in March 1972, which the Board notes was not noted as "hearing loss" at that time and the Veteran's ears were evaluated as normal; thus, it is presumed that the Veteran was sound upon his entry into service.  The July 2010 examiner concluded that because of the lack of hearing test results at separation, the etiology of the Veteran's hearing loss cannot be resolved without resort to mere speculation.  Further, given the Veteran's civilian noise exposure and the lack of a hearing test upon separation from service, it is impossible to determine whether in-service trauma or postservice trauma caused the Veteran's current hearing loss.

The examiner also opined that given the reported date of onset of tinnitus, which the Veteran reported had onset during service, it is likely that tinnitus developed due to in-service acoustic trauma.  The Board notes that based on the examiner's report, VA conceded that the Veteran sustained in-service acoustic trauma in the RO's August 2010 rating decision that granted service connection for tinnitus.

Based on the foregoing, to include VA's concession that the Veteran sustained acoustic trauma during service, the Veteran's competent and credible report of hearing loss that had onset during service and has continued since service, and his competent and credible report that he wore hearing protection during his postservice employment, the Board resolves any doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


